Citation Nr: 0913570	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  09-01-119	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error exists in the Board of 
Veterans' Appeals' September 2, 2008, decision denying 
service connection for hypertension, coronary 
atherosclerosis, and hypertensive cardiovascular disease as 
secondary to service-connected lichen planus, and a rating 
higher than 30 percent for lichen planus.


REPRESENTATION

Moving party represented by:  Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel






INTRODUCTION

The Veteran served on active duty for training from August 
14, 1949, to August 28, 1949; August 20, 1950, to August 28, 
1950; August 19, 1951, to September 2, 1951; August 10, 1952, 
to August 24, 1952; March 5, 1953, to July 1, 1953; August 
16, 1953, to August 30, 1953; August 15, 1954, to August 29, 
1954; and August 14, 1955, to August 28, 1955.

This matter is currently before the Board of Veterans' 
Appeals (Board) on a motion as to clear and unmistakable 
error (CUE) in a September 2, 2008, Board decision.   


FINDING OF FACT

The moving party has not asserted sufficiently specific error 
of fact or law in the September 2, 2008, Board decision to 
meet pleading requirements for a claim of CUE in a Board 
decision.   


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on CUE have not been met, the motion 
must be dismissed without prejudice to refilling.  38 C.F.R. 
§ 20.1404(b) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter with respect to whether the VA has met 
the notice and duty to assist under the Veterans Claims 
Assistance Act (VCAA), the VCAA and its implementing 
regulations do not expressly indicate whether such 
provisions apply to motions alleging CUE in prior final 
decisions of the Board.  However, the United States Court of 
Appeals for Veterans Claims has held that, "as a matter of 
law, the VCAA is inapplicable to CUE claims."  Sorakubo v. 
Principi, 16 Vet. App. 120, 122 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that 
the duties specified in the VCAA are not applicable to 
allegations of CUE in a prior Board decision).  Thus, given 
the nature of a motion to revise an earlier decision based 
upon CUE, no notification as to additional evidentiary 
development of the record is at issue, since the evaluation 
of such a motion is based upon the record as it was 
constituted at the time of the decision as to which revision 
is sought.

Following a September 2, 2008, Board decision which denied 
claims for service connection for hypertension, coronary 
atherosclerosis and hypertensive cardiovascular disease as 
secondary to service-connected lichen planus and entitlement 
to an increased rating for lichen planus, the Veteran filed a 
motion received in November 2008 contending that this Board 
decision was the product of CUE. 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2008).  The motion must set 
forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy that requirement.  Motions which fail 
to comply with the regulatory requirements shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2008).

The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.  
38 C.F.R. § 20.1400 (2008).  38 C.F.R. § 20.1403 relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed 

(1) General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record 
and the law that existed when that 
decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  
For a Board decision issued on or 
after July 21, 1992, the record that 
existed when that decision was made 
includes relevant documents 
possessed by the Department of 
Veterans Affairs not later than 90 
days before such record was 
transferred to the Board for review 
in reaching that decision, provided 
that the documents could reasonably 
be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. 

(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" 
an earlier diagnosis considered in a 
Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to 
assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

In his motion, the Veteran asserted that the Board was 
incorrect to report that he contended that the cardiovascular 
disorders for which service connection is claimed were caused 
by his lichens planus.  Instead, he asserts that it was his 
contention that these conditions were caused by the "same 
stress" that caused lichen planus, and that this "stress" 
was due to his military service.  He also asserts that the 
Board was incorrect to find that the Veteran was not claiming 
entitlement to "direct" service connection for 
hypertension, coronary atherosclerosis and hypertensive 
cardiovascular disease and that cardiovascular symptoms were 
shown during and "well within the one year after being 
released from Active Duty," and that this fact was "clearly 
stated" by Dr. G. K. R., M.D., in August 1953.  He also 
contends that this private physician's statement represents 
competent evidence linking the cardiovascular disorders for 
which service connection is claimed to service, and that the 
conclusion by the Board in its September 2008 that there was 
no competent medical evidence linking this evidence to 
service was thus incorrect.  Finally, the Veteran asserts 
that to the extent a private examiner concluded in March 2000 
that he had a Type A personality and that he was extremely 
reactive to stress, this was the result of his military 
service, wherein there was, at an early age, an "overloading 
of sensitivities."  With respect to the issue of an 
increased rating for lichen planus, aside from the general 
statement that his ratings should be "100%," no specific 
reference to this issue is made in the November 2008 
presentation.  

Addressing the above contentions, a review of the record 
confirms, as was stated by the Board in its September 2008 
decision, that the veteran did contend that his 
cardiovascular disorders were caused by lichen planus (see 
eg. May 12, 2000, statement from the veteran that he felt 
that his lichen planus had "progressed into stress related 
heart problems.")  As for the assertions of the veteran with 
respect to the same service-incurred stress or "overloading 
of sensitivities" being the cause of his cardiovascular 
disorders  as his lichen planus, these assertions in essence 
merely restate assertions previously made by him in 
contentions of record at the time of the September 2008 Board 
decision.   

With respect to the contentions concerning the failure to 
address the issue of "direct" service connection, this 
matter was formally adjudicated by the Board at page nine of 
its September 2008 decision, and a review of the evidence 
reflects that the Board was correct to find no evidence that 
the veteran's cardiovascular disabilities were incurred 
during a period of service.  As for the purported statement 
of 1953 from Dr. G.K.R., while the record reveals a March 
1956 statement from this physician discussing the 
relationship between "nerves, tension, etc." and the 
etiology of lichen planus, the 1953 statement referenced by 
the veteran is not of record, nor is there any other 
statement from this physician linking the veteran's 
cardiovascular disorders to service.  As to whether such 
symptomatology was shown within a year of service, as no 
active duty is shown, the veteran is not entitled to the 
evidentiary presumption for chronic diseases such as 
cardiovascular disorders shown within one year of service.  
See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); 
McManaway v. West, 13 Vet. App. 60, 67; see also Biggins v. 
Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., 
concurring).  

While the veteran's assertions have been addressed in some 
detail above for the sake of completeness, notwithstanding 
the analysis above, the argument presented by the veteran in 
November 2008 does not contain sufficiently specific error 
of fact or law in the September 2, 2008, Board decision to 
meet pleading requirements for a claim of CUE in a Board 
decision.  Instead, these statements express mere 
disagreement as to how the facts were weighed or evaluated 
or express general, non-specific allegations of error in 
applying the regulations in existence at the time of this 
decision.  The arguments of the veteran proffered in the 
November 2008 do not "set forth clearly and specifically" 
what alleged clear and unmistakable error was committed by 
the Board in its September 2, 2008, Board decision as is 
contemplated by 38 C.F.R. § 20.1404(b).  As such, and in the 
absence of the type of allegations required under 
38 C.F.R. § 20.1404(b), the motion must be dismissed without 
prejudice as to refiling. 


ORDER

The motion is dismissed without prejudice to refiling.


                       
____________________________________________
	K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



